—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the appeal is from an order of the Supreme Court, Rockland County (Weiner, J.), dated July 23, 1996, which, in effect, granted the application.
Ordered that the order is affirmed, with costs.
The Supreme Court did not improvidently exercise its discretion by permitting the petitioner to serve a late notice of claim (see generally, General Municipal Law § 50-e [5]). Miller, J. P., Pizzuto, Goldstein and Florio, JJ., concur.